*AMENDED
HLD-008                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 17-2630
                                       ___________

                                 IN RE: DENNIS JACOBS,
                                                      Petitioner
                          ____________________________________

                          On a Petition for Writ of Mandamus from the
                    United States District Court for the District of New Jersey
                           (Related to D.N.J. Civ. No. 3-15-cv-04826)
                          ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   August 24, 2017

        Before: SMITH, Chief Judge, MCKEE and RENDELL, Circuit Judges

                           (Opinion filed: September 28, 2017)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner, Dennis Jacobs, seeks a writ of mandamus to compel the District

Court to rule on a motion he filed pursuant to 28 U.S.C. § 2255. In an Opinion and an

Order entered on September 15, 2017, the District Court denied the motion and declined

to issue Jacobs a certificate of appealability. In light of the District Court’s action, this


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus petition no longer presents a live controversy. Therefore, we will dismiss it as

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff’s personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.”).

       If Jacobs wishes to seek appellate review of the District Court’s adverse decision

with respect to his § 2255 motion, he should file his notice of appeal in the District Court

within the time period set forth in Fed. R. App. P. 4(a)(1)(B).




                                             2